FILED IN
                        14th COURT OF APPEALS


                            OCT 26 2015
  GWVL,
      -/                CHRISTOPHER
                        CHRISTOPHER   A. PRINE




«w£V« ^"W^lHs^oV Vo,V bH,^o^ r^^M^Mk ^ea^y WfCec^
        *r




        %

X




                                  o
                                  r-
                                  CM
                                  10
                                  O
                                  (M
                                  W
                                  O
                                  o




o                         \
bO
                 w            V
                          \n "
rH


^f                        r
    c                -&   r
-J

            >•
                     tK
                          1
        3                     9
                     0
i           5>       3    rtj


        ^
<t ^